JOSEPH, C. J.,
dissenting.
The Supreme Court’s teaching in Nelson v. Lane County, 304 Or 97, 743 P2d 692 (1987), State v. Boyanovsky, 304 Or 131, 743 P2d 711 (1987), and State v. Anderson, 304 Or 139, 743 P2d 715 (1987), is simple: ORS 181.030 can never support an implication of authority for police to conduct roadblocks. In the absence of a statute or an ordinance establishing an administrative scheme for a particular roadblock, there is no authority for the police to conduct one. Otherwise, “[b]efore government officials can embark on a search or seizure for evidence to be used [for the enforcement of laws by criminal sanctions], they must have individualized suspicion of wrongdoing.” State v. Boyanovsky, supra, 304 Or at 134.
Under that case law, the roadblock conducted here, whatever its political merits, was plainly, patently and *590unavoidably in violation of Article I, section 9. The lead opinion attempts an end run around those cases and, while tripping over its own feet, runs head on into the case law and the Oregon Constitution — and then moves on as if nothing had happened. The lead opinion’s disingenuous footnote 3, which would make Nelson v. Lane County, supra, say the exact opposite of what it says, is matched only by its footnote 4, which demonstrates that the author either has not carefully read or, more likely, just does not like Nelson v. Lane County, supra, State v. Boyanovsky, supra, and State v. Anderson, supra. To find “individualized suspicion of wrongdoing” in the facts of this case is incredible in every sense of the word.
The concurrence, while avoiding none of the lead opinion’s errors, takes fanciful wing and tries to turn this roadblock, at which every car was to be stopped in an effort to catch a robber, into something perhaps legally different but certainly not what it really was, that is, a roadblock not authorized by the law or the facts.
I dissent.